Motion granted, and order entered April 4, 1917, modified so as to provide for the modification of the judgment appealed from by striking out the words “ and dismissing the plaintiff’s complaint with forty-six dollars and eighty-five cents costs, and have execution therefor,” and by inserting in lieu thereof the words, “ with leave to the plaintiff to withdraw his demurrer within twenty days upon payment of the costs of the demurrer,” and for affirmance of the judgment as so modified, without costs.